DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 09/30/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has elected without traverse the invention of Group I, claims 1-15, drawn to an oral formulation comprising a tissue(s) from a fruit of a species of Capsicum, a cannabinoid(s), and a pharmaceutically acceptable excipient.  
Claims 1-19 are pending in this application.  Claims 16-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Claims 1, 6-7 have been amended.  Claims 1-15 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
This application claims benefit of provisional U.S. Application No. 62/961,496, filed January 15, 2020.  

Information Disclosure Statement
The information disclosure statement, filed on 04/13/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 3-4 and 7 are objected to because of the following informalities:  
Claim 3 comprises the typographic error “comprising about 10 mg to 1000 mg tissue” that needs to be corrected to “comprising from about 10 mg to 1000 mg of tissue”.  Similar is applied to claim 4.  
The acronym “SHU” recited in claim 7 should be removed, because said acronym is not used in subsequent claims.   
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “a hydrocolloid selected from the group consisting of ... carob gum, ..., locus bean gum, ...” that is unclear.  In the present case, it is noted that locust bean gum (also known as LBG, carob gum, carob bean gum, carobin, E410) is a galactomannan vegetable gum extracted from the seeds of the carob tree and used as a thickening agent (gelling agent) in food technology (see Wikipedia).  Therefore, it appears that the applicant uses different names for the same constituent.  Clarification is required.  
Claim 14 recites the limitation “cannabinoid comprises a water soluble powder including at least one cannabinoid oil, isomalt...” that is unclear, because a compound (i.e., cannabinoid) is defined as a composition/powder of compounds.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leone-Bay et al., US 2020/0254041A1 (eff. filing date 10/05/2017; hereinafter referred to as Leone-Bay), in view of Cairns, US 2015/0157672;  Halperin et al., US 2020/0230185A1 (hereinafter referred to as Halperin);  and Jackowetz et al., US 2020/0170944A1 (eff. filling date 10/28/2019; hereinafter referred to as Jackowetz).
Leone-Bay teaches oral plant-based formulations (Title; Abstract; Para. 0015) that may include:  (i) a cannabinoid (Claims 1, 39, 42-44; Para. 0037-0041);  (ii) a vegetable matter derived from Capsicum spp. or an extract thereof (Claims 1, 35; Para. 0057; 0059; 0065);  and (iii) pharmaceutically acceptable excipients such as binders, buffers, chelators, coating agents, colorants, complexation agents, diluents (i.e., fillers), disintegrants, emulsifiers, flavoring agents, glidants, lubricants, preservatives, releasing agents, surfactants, stabilizing agents, solubilizing agents, sweeteners, thickening agents, wetting agents, and vehicles (Para. 0218 as applied to claims 1, 13).
Leone-Bay teaches that vegetable matter is a matter produced by a plant and includes any whole plant or plant part (e.g., bark, wood, leaves, stems, roots, flowers, fruits, seeds, or parts/exudates/ extracts thereof), e.g., dried flowers (Para. 0056 as applied to claim 2).  
Leone-Bay teaches that said formulations can be a tablet, a spray, a candy, a capsule (Claims 15, 77-78; Para. 0021, 0352, 0353, 0377 as applied to claims 8-10).
Leone-Bay specifically teaches the use of sugar alcohols, e.g., mannitol, maltitol, xylitol, lactitol, sorbitol, as diluents and/or dispersing/suspending agents, or as sugars (Para. 0221, 0223, 0235 as applied to claim 11). 
Leone-Bay also teaches that said formulations may include one or more of guar gum, gelatin, xanthan gum, carrageen, arabic gum (also known as acacia gum), locust bean gum, pectin, ghatii gum, karaya gum, tragacanth gum, (Claims 30-32; Para. 0177-0178, 0212, 0222, 0235 as applied to claim 12).
Leone-Bay does not teach the use of 10-1000 mg of tissue from Capsicum (claims 3, 4), and/or to control concentration of capsaicin (claim 5-7).  Further, though Leone-Bay teaches the use of such sugar alcohols as maltitol, mannitol, lactitol (i.e., artificial sweeteners used in the food industry; see Wikipedia), Leone-Bay does not specifically teaches the use of isomalt (claim 14), and also does not teach the use of quillaja extract (claim 15).  
Cairns teaches oral compositions/tablets/sprays/lozenges for weight loss (Abstract; Para. 0033; Para. 0071, 0133) that may include Capsicum species in combination with mannitol, sorbitol, gelatin, gums, etc. (Para. 0130).  Cairns teaches that one can use 7.5-150 mg of Capsicum spp. as a daily dose, and also teaches that daily dose may be about 450 mg for Capsicum spp. of 40,000 Scoville Heat Units (Para. 0065).
Halperin teaches oral compositions/tablets/candies/lozenges comprising cannabinoid with improved bioavailability (Title; Para. 0024, 0025), wherein said compositions may also include and (i) capsaicin isolated from chili pepper extract, and/or piperin from black pepper extract as flavoring agents or vasodilator agents (Para. 0016, 0033, 0034); in combination with gums and sugar alcohols (claim 9; Para. 0018, 0023, 0025, 0038).  Halperin teaches the said compositions may include 23-25 wt% of cannabinoid and capsaicin extract containing 2 wt% of capsaicin (Para. 0036, 0038).   
Jackowetz teaches water-soluble formulations comprising cannabinoids or cannabis-derived compounds for use in beverages, topicals and foodstuffs (Title, Para. 0002, 0105-0134), wherein said formulations may also include additional components, e.g., Capsicum annuum (paprika; Para. 0225), and can be in a form of a candy, lozenges, a spray, or a tablet (Para. 0276, 0285, 0304-0308).  To this point, Jackowetz specifically teaches the used of (i) pectin, quillaja extract as emulsifiers (Para. 0152), (ii)  carrageenan, gelatin, guar gum, gum arabic/acacia, locust bean gum, pectin, and xanthan gum as hydrocolloids (Para. 0188, 0242); sugar alcohols, e.g., xylitol, mannitol, maltitol, sorbitol, isomalt, lactitol (Para. 0243, 0286).   To this point, it is note that it is well known in the field that capsicum annuum species may have Scoville Heat Unit values from 0 to 100,000 (see Peppers Ranked by Heat cited herein).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control Capsicum spp. concentration as taught by Cairns and Halperin, as well as use isomalt and/or quillaja extract as taught Jackowetz preparing compositions as taught by Leone-Bay.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach can be used for (i) controlling favoring and/or therapeutic effects provided by Capsicum species as well as for (ii) controlling water-solubility and bioavailability of compositions comprising cannabinoids in combination with other constituents, e.g., Capsicuum annuum.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0015324 A1 - teaches oral compositions/tablets/lozenges comprising cannabinoid, Cayenne (Capsicum frutescens), in combination with gelatin, guar gum, gum arabic, locust bean gum, pectin, carrageenan, and sugar alcohols/isomalt.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/150,418; (2) copending Application No. 17/083,224; (3) copending Application No. 17/150,385; and copending Application No. 17/704,206. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows:  An oral formulation comprising at least one cannabinoid; and mouthfeel experience enhancers and/or additional active agents such as black pepper extract, Capsicum, Capsicum Annuum, chili pepper, red pepper oleoresin; a sugar alcohol(s); gelatin, gums, carrageenan; and wherein said formulations can be in a form of tablets, lozenges, or sprays.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615